Name: Commission Regulation (EEC) No 1622/90 of 15 June 1990 amending Regulation (EEC) No 3987/89 fixing for the period 1 January to 31 December 1990 the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/48 Official Journal of the European Communities 16. 6 . 90 COMMISSION REGULATION (EEC) No 1622/90 of 15 June 1990 amending Regulation (EEC) No 3987/89 fixing for the period 1 January to 31 December 1990 the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as last amended by Regulation (EEC) No 387/90 (2), and in particular Article 1 6 thereof, Whereas Article 1 (3) of Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quanti ­ ties of certain products in the oils and fats sector released for consumption in Spain (3), as last amended by Regula ­ tion (EEC) No 1581 /90 (4), makes provision for the fore ­ cast supply balance to be revised quarterly ; Whereas the Spanish market's demand for margarine and hydrogenated fats in 1 990 is greater than expected ; whereas Commission Regulation (EEC) No 3987/89 (5) should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3987/89 is hereby amended as follows : 1 . In Article 1 ( 1 ) (b), '72 000 tonnes' is replaced by '72 200 tonnes' ; 2. Article 2 ( 1 ) (b) is replaced by the following : '(b) 63 700 tonnes of other oils and fats for human consumption, including : 1.1 600 tonnes of hydrogenated fats falling within CN code 1516 ; 2 . 1 600 tonnes of margarine falling within CN code 1517 ;' 3 . the last subparagraph of Article 2 ( 1 ) is replaced by : 'The quantities of margarine and hydrogenated fats are each divided as follows :  750 tonnes for the first half of 1990,  850 tonnes for the second half of 1990.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1,-3 . 1986, p. 47. 0 OJ No L 42, 16 . 2. 1990, p. 8 . 0 OJ No L 107, 24. 4. 1986, p . 17. O OJ No L 150, 14. 6. 1990, p . 9 . 0 OJ No L 380, 29 . 12. 1989, p . 37 .